DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the instant application. Claims 1 and 14-17 are amended and claim 18 is added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/2021 has been entered.

Response to Arguments
Applicant' s arguments with respect to independent claims 1, and 14-15 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “the second processor is configured to: acquire a distance between the second display unit and the display device, determine that the second display unit is not facing the display device when: the second processor determines that the distance is greater than a threshold distance, and the second display unit is positioned within a field of view of the user and the display device is positioned in a normal direction of a display surface of the second display unit, and determine that the second display unit is not facing the display device when: the second processor determines that the distance is not greater than the threshold distance, and the second display unit is either not positioned within the field of view of the user or the display device is not positioned in the normal direction of the display surface of the second display unit”.
Based on applicant’s disclosure “[t]he first determination unit 313 determines whether the display panel 331 is facing the HMD 100. Specifically, when first condition, second condition, and third condition described below are satisfied, the first determination unit 313 determines that the display panel 331 is facing the HMD 100. First condition: The display panel 331 is positioned within the field of view of the user. Second condition: The HMD 100 is positioned in the normal direction of the display surface of the display panel 331. Third condition: The distance between the display panels 331 and the HMD 100 is not greater than the threshold distance” (para. [0106] and para. [0159]).  Moreover, based on applicant’s figure 11 when the determination unit 313 (second control unit) determines that the distance is not grater that the threshold (step S111: YES) the process goes to step S115 to determine the display unit is facing the HMD (see para. [0143]). Figure 11 also shows that when the distance is grater that the threshold (step S111:NO) the processing proceeds to step S113 to determine that the display panel is not facing the HMD (see para. [0142]). The above amendment represent a departure from the disclosure and the claims as originally filed and thus is considered to lack adequate written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20170308258 A1, hereinafter Xu), in view of Watanabe et al. (US 20180164589 A1, hereinafter Watanabe), further in view of Giraldi et al. (US 20170061692 A1, hereinafter Giraldi).

Regarding Claim 1, Xu teaches a display system (see Fig. 5, Fig. 9, para. [0001],  and para. [0222]. A system that includes a mobile device and an HMD (head mounted display)) comprising: 
a display device mounted on a head of a user (see Fig. 4, Fig. 9 para. [0178]-[0184], para. [0239]. The HMD refers to display techniques by which a display is mounted to a head to show an image directly in front of a user's eyes); and 
an information processor to which the display device is coupled (see Figs. 5-6, mobile device (smart phone), para. [0223]-[0224], para. [0232], para. [0235], para. [0245]. Referring to FIG. 5, a mobile device and an HMD are connected to each other through wired or wireless data communication), wherein 
the display device (see Figs. 4-5, Fig. 7, Fig. 9, HMD) includes: 
a first display unit configured to visually recognize an external scene and display a first image overlapping the external scene (see Fig. 4, para. [0182]-[0184], para. [0239]. The display unit 451 may project an image into the user's eye using a prism.  Also, the prism may be formed from optically transparent material such that the user can view both the projected image and a general visual field (a range that the user views through the eyes) in front of the user. The display unit 451 may be viewed while overlapping with the general visual field.  The mobile terminal 400 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display); and 
a first processor configured to display the first image on the first display unit (see Fig. 7, video processor 730, para. [0241]-[0242], Fig. 9, virtual image 911, Fig. 10, virtual image 1011, Fig. 11, virtual image 1111, Fig. 13, virtual image 1311/1351, Fig. 14, imaginary image 1411/1451, Fig. 17, imaginary image 1700, Fig. 18, imaginary image 1810, Fig. 19, imaginary image 1900/1910, Fig. 20, imaginary image 2000/2010, Fig. 21, imaginary image 2100/2110. The video processor 730 is designed to output video data as a virtual image), 
the information processor (see Fig. 1B, Figs. 5-6, mobile device (smart phone), para. [0245].) includes: 
a second display unit configured to display a second image (see para. [0126]-[0129] Fig. 9, display 921, Fig. 10, display 1021, Fig. 11, display 1121, Fig. 13, display 1321, Fig. 14, screen 1421 and image 1461, Fig. 17, mobile device, Fig. 18, screen mobile device 1820, Fig. 19, screen mobile device 1901/1911, Fig. 20, mobile device 2001/2011. Fig. 21, mobile device 2101/2111. The display unit 151 can display running screen information of an application program run on the mobile terminal 100 or UI/GUI (user interface/graphic user interface) information according to such running screen information. The display unit 151 may be implemented using one or more suitable display devices. Examples of such suitable display devices include a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT-LCD), an organic light emitting diode (OLED), a flexible display, a 3-dimensional (3D) display, an e-ink display, and combinations thereof); 
a position sensor arranged at the second display unit (see para. [0083]-[0088], para.[0129]-[0131].The display unit 151 may also include a touch sensor which senses a touch input received at the display unit.  When a touch is input to the display unit 151, the touch sensor may be configured to sense this touch and the controller 180, for example, may generate a control command or other signal corresponding to the touch. The touch sensor may be configured in a form of a film having a touch pattern, disposed between the window 151a and a display on a rear surface of the window 151a. Alternatively, the touch sensor may be integrally formed with the display.  For example, the touch sensor may be disposed on a substrate of the display or within the display), and configured to receive a position input operation to detect coordinates of an operating position (see para. [0083]-[0088]. The touch sensor may also be configured to sense not only a touched position and a touched area, but also touch pressure and/or touch capacitance. The controller 180 may sense which region of the display unit 151 has been touched); 
a second processor (see Fig. 1A, controller 180, Fig. 6, controller 640, para. [0059], para. [0074], and para. [0313]. The controller 180 typically functions to control overall operation of the mobile terminal 100, in addition to the operations associated with the application programs. The processor may include the controller) configured to:
determine whether the second display unit is facing the display device (see Figs. 12-16, para. [0262], para. [0264], para. [0272]-[0273] para. [0287]-[0292]. While the camera is operating, a controller (e.g., mobile AP) should be able to recognize an object of the mobile device by analyzing an image captured by a camera sensor. Location information of a display of a mobile device, posture information of the mobile device and the like can be designed to be used together); 
detect a position of the second display unit with respect to the display device (see para. [0225], para. [0234], para. [0264]. A relative location information between the mobile device and the HMD is received from the HMD); 
determine whether the position of the second display unit with respect to the display device is included in the first image visually recognized by the first display unit (see para. [0240], para. [0253], para. [0262], para. [0264]-[0267], para. [0272]. The camera sensor 720 is designed to detect a location of the mobile device. A camera, a sensor 905 or the like attached to the HMD 910 is designed to track a location of the mobile device 920 periodically or aperiodically. A camera installed in the HMD is enabled and searches for a location of the display of the mobile device. If the location of the display is found, a corresponding location information is sent to the mobile device. If the location of the display of the mobile device is not confirmed, the camera of the HMD continues to search for the display location. A camera installed in the HMD is enabled and searches for a location of the display of the mobile device.  If the location of the display is found, a corresponding location information is sent to the mobile device.  If the location of the display of the mobile device is not confirmed, the camera of the HMD continues to search for the display location); and 
adjust display of the “second image” on the “second display unit” based on a determination result of whether the second display unit is facing the display device and a determination result of whether the position of the second display unit with respect to the display device is included in the first image visually recognized by the first display unit (see Figs. 9-11, Figs. 12-14, Figs. 17-21, para. [0237], para. [0253]-[0255], para. [0262]-[0267],  para. [0271]-[0276]. From a specific region within the region in which the enlarged video data outputted by the HMD is virtually displayed, if a random touch is sensed by the touch sensing module, the display module is designed to output a different video data according to a location or direction of the mobile device. Referring to FIG. 9, the display 921 of the mobile device 920 extends its display region by displaying a portion of an imaginary screen of the HMD 920.  Namely, the mobile device 920 may feely move in an imaginary region and an image displayed on the display 921 may vary according to a moving location).
Xu does not explicitly teach to adjust display of the first image on the first display unit by always removing a part of the first image that overlaps the second image such that the second image is spaced from the first image based on a determination result of whether the second display unit is facing the display device and a determination result of whether the position of the second display unit with respect to the display device is included in the first image visually recognized by the first display unit.
However, Watanabe teaches adjust display of the first image on the first display unit based on a determination result of whether the second display unit is facing the display device and a determination result of whether the position of the second display unit with respect to the display device is included in the first image visually recognized by the first display unit (see Figs. 3A-3C, Figs. 12-14, para. [0009]. Para. [0046]-[0048], para. [0056]-[0061], para. [0074], para. [0097]-[0099], para. [0141]-[0151]. The detector 5 includes a sensor that detects a real object (or also referred to as a predetermined object). The imager 3 (out-camera) may serve as the detector 5.  That is, the imager 3 analyzes a captured image and detects an object (or also referred to as a predetermined object) within an imaging range. The controller determines whether the smartphone A is present in a predetermined space in front of the user from a detection result of the detector 5. The predetermined space in front of the user is, for example, a space that can be viewed by the user.  In this case, the space that can be viewed by the user may be appropriately defined; for example, the space may be defined based on the fact that a normal viewing angle of a human is about 120 degrees. The wearable device 1 displays a moving image replay screen SC14 in a region that covers approximately the whole area of the display region 21 of the display unit 2. If the smartphone A moves from the outside of the predetermined space 51a to the inside of the predetermined space 51a, the wearable device 1 changes the size of the moving image replay screen SC14 in accordance with a position of the smartphone A that has entered the predetermined space 51a).
Xu and Watanabe are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu with Watanabe’s teachings, since it would have enhanced the display system by preventing the image in the wearable device from overlapping the display screen of the smartphone, thereby preventing interference with viewing the display screen (Watanabe, para. [0146]). Moreover, it would have allowed a user to perform additional functionalities by permitting the user to view and perform touch operation on the smartphone screen without changing the smartphone image, while continuously viewing the wearable device contents without losing reality.
Xu and Watanabe do not explicitly teach adjust display of the first image on the first display unit by always removing a part of the first image that overlaps the second image such that the second image is spaced from the first image.
However, Giraldi teaches adjust display of the first image on the first display unit by always removing a part of the first image that overlaps the second image such that the second see para. [0013], para. [0016]-[0019] and Figs. 1-2. Thus, the augmented reality display device 102 may be configured to localize the display screen 110 by communicating with the device 108. Once localized, the augmented reality display device 102 may adjust displayed augmented reality imagery to avoid occlusion of the display screen 110. FIG. 2 shows the augmented reality display device 102 displaying virtual content (e.g. virtual terrain) superimposed over the real-world environment 104 within an augmented reality field of view 206, while avoiding occlusion of the display screen 110 such that any image being displayed on the display screen 110 may still be seen by the user 100. With the location and orientation of the boundary in the real-world environment 104 known, the augmented reality display device 102 may render an augmented reality image and remove a portion of the augmented reality image that corresponds to the size, shape and location of the display screen 110 from the perspective of the wearer of the augmented reality display device 102).
Xu, Watanabe and Giraldi are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system interface disclosed by Xu and Watanabe with Giraldi’s teachings of adjusting display of the first image on the first display unit by always removing a part of the first image that overlaps the second image, since it would have further improved of the usability of wearable displays. Moreover, it would have allowed the user to interact with an external display.

Regarding Claim 2, Xu, Watanabe and Giraldi teach the display system according to claim 1.
see para. [0185], para. [0272]. the camera 421 can acquire a scene that the user is currently viewing), and the first determination unit is configured to determine, based on an image captured by the imaging unit, whether the second display unit of the information processor is facing the display device (see Figs. 12-16, para. [0262], para. [0264], para. [0272]-[0273], para. [0278]. A location tracking of the mobile device is possible through a camera installed in the HMD. Location information of a display of a mobile device, posture information of the mobile device and the like can be designed to be used together).

Regarding Claim 3, Xu, Watanabe and Giraldi teach the display system according to claim 1.
Xu further teaches the second processor is configured to determine, based on the detection result of the first processor, whether the second display unit of the information processor is facing the display device (see Figs. 12-16, para. [0262]-[0267] and para. [0313]. The HMD sends location information of the mobile device found through the camera to the corresponding mobile device. The GPU of the corresponding mobile device analyzes the location information received from the HMD).
Watanabe further teaches wherein the processor configured to detect a line-of-sight direction of the user (see Fig. 1, controller 7 (CPU), para [0050], para. [0098]-[0099]. The wearable device 1 may detect that the smartphone A is present in the predetermined space 51a in a state in which a line-of-sight direction of the user, which is specified from images of the eyes of the user captured by the imager 4 (in-camera), and the display surface of the smartphone A intersect at an angle greater than a predetermined angle.  The wearable device 1 may be configured to determine that "the smartphone A is present in the predetermined space 51a in front of the user" based on such detection), and determine, based on a detection result of the line-regarding detection of the line-of-sight direction of the user, whether the second display unit of the information processor is facing the display device (para. [0098]. The controller may extract a predetermined region including the eyeball of the user from an image of the user captured by the imager 4, and specify the line-of-sight direction based on a positional relationship between the inner corner and the iris of the user's eye and may detect that the smartphone A is present in the predetermined space 51a in a state in which a line-of-sight direction of the user, which is specified from images of the eyes of the user captured by the imager 4 (in-camera), and the display surface of the smartphone A intersect at an angle greater than a predetermined angle).
Xu, Watanabe and Giraldi are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with Watanabe’s teachings of determining user’s line of sight, since it would have been obvious to try from different techniques known in the art that would have yield the same predictable result of determining the mobile device display is facing the wearable device.

Regarding Claim 7, Xu, Watanabe and Giraldi teach the display system according to claim 1.
Xu further teaches the second processor is configured to adjust the display of the first image on the first display unit (see Figs. 12-16, para. [0262]-[0267] and para. [0313]. The HMD sends location information of the mobile device found through the camera to the corresponding mobile device. The GPU of the corresponding mobile device analyzes the location information received from the HMD and creates an image data corresponding to it. A GPU of the mobile device creates an extended image based on the display location information received from the HMD and sends the created extended image to the HMD.  The HMD receives the image data and then displays it into an imaginary (virtual) display shown in one of FIGS. 9 to 11).
Watanabe further teaches wherein the processor (Fig. 1, controller 7 (CPU), para [0050])  is configured to adjust the display of the first image on the first display unit when the processor determines that the second display unit is facing the display device, and the processor determines that the position of the second display unit with respect to the display device is included in the first image visually recognized by the first display unit (see Figs. 3A-3C, Figs. 12-14, para. [0009]. Para. [0046]-[0048], para. [0056]-[0061], para. [0074], para. [0097]-[0099], para. [0141]-[0151]. The detector 5 includes a sensor that detects a real object (or also referred to as a predetermined object). The imager 3 (out-camera) may serve as the detector 5.  That is, the imager 3 analyzes a captured image and detects an object (or also referred to as a predetermined object) within an imaging range. The controller determines whether the smartphone A is present in a predetermined space in front of the user from a detection result of the detector 5. The predetermined space in front of the user is, for example, a space that can be viewed by the user.  In this case, the space that can be viewed by the user may be appropriately defined; for example, the space may be defined based on the fact that a normal viewing angle of a human is about 120 degrees. The wearable device 1 displays a moving image replay screen SC14 in a region that covers approximately the whole area of the display region 21 of the display unit 2. If the smartphone A moves from the outside of the predetermined space 51a to the inside of the predetermined space 51a, the wearable device 1 changes the size of the moving image replay screen SC14 in accordance with a position of the smartphone A that has entered the predetermined space 51a).
Xu, Watanabe and Giraldi are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with Watanabe’s teachings, since it would have enhance the display system by preventing the image in the wearable device from overlapping the display screen of the smartphone, thereby preventing interference with viewing the display screen (Watanabe, para. [0146]). Moreover, it would have allowed a user to perform additional functionalities by permitting the user to view and perform touch operation on the smartphone screen while continuously viewing the wearable device contents without losing reality.

Regarding Claim 9, Xu, Watanabe and Giraldi teach the display system according to claim 7.
Xu further teaches the second processor is configured to adjust the display of the first image on the first display unit (see Figs. 12-16, para. [0262]-[0267] and para. [0313]. The HMD sends location information of the mobile device found through the camera to the corresponding mobile device. The GPU of the corresponding mobile device analyzes the location information received from the HMD and creates an image data corresponding to it. A GPU of the mobile device creates an extended image based on the display location information received from the HMD and sends the created extended image to the HMD.  The HMD receives the image data and then displays it into an imaginary (virtual) display shown in one of FIGS. 9 to 11).
Fig. 1, controller 7 (CPU), para [0050]) is configured to adjust the display of the first image on the first display unit such that the position of the second display unit is not included in the first image (see Figs. 12-14, para. [0141]-[0163]. The wearable device 1 displays a moving image replay screen SC14 in a region that covers approximately the whole area of the display region 21 of the display unit 2. If the smartphone A moves from the outside of the predetermined space 51a to the inside of the predetermined space 51a, the wearable device 1 changes the size of the moving image replay screen SC14 in accordance with a position of the smartphone A that has entered the predetermined space 51a).
Xu, Watanabe and G are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with Watanabe’s teachings, since it would have enhance the display system by preventing the image in the wearable device from overlapping the display screen of the smartphone, thereby preventing interference with viewing the display screen (Watanabe, para. [0146]). Moreover, it would have allowed a user to perform additional functionalities by permitting the user to view and perform touch operation on the smartphone screen while continuously viewing the wearable device contents without losing reality.

Regarding Claim 10, Watanabe, Xu and Giraldi teach the display system according to claim 9.
Xu further teaches the second processor is configured to adjust the display of the first image on the first display unit (see Figs. 12-16, para. [0262]-[0267] and para. [0313]. The HMD sends location information of the mobile device found through the camera to the corresponding mobile device. The GPU of the corresponding mobile device analyzes the location information received from the HMD and creates an image data corresponding to it. A GPU of the mobile device creates an extended image based on the display location information received from the HMD and sends the created extended image to the HMD.  The HMD receives the image data and then displays it into an imaginary (virtual) display shown in one of FIGS. 9 to 11).
Watanabe further teaches wherein the processor (Fig. 1, controller 7 (CPU), para [0050]) is configured to hide at least a part of the first image on the first display unit such that the position of the second display unit is not included in the first image (see Fig. 13 and para. [0157]. When changing the size of the moving image replay screen SC14, the wearable device 1 may change the size as illustrated at Step S62(c).  In the example illustrated at Step S62(c), the size of the moving image replay screen SC14 may be changed so as to fit in a space between one side of the display region 21 (for example, the left edge DL) and one side edge VL1 that is the closest to the left edge DL among the plurality of side edges V of the smartphone A (another electronic device) and in a space between another side of the display region 21 (for example, the upper edge TL) and another side edge VH1 that is the closest to the upper edge TL among the plurality of side edges V of the smartphone A. In this case, as illustrated at Step S62(c), the text information SC14b as the element of the moving image replay screen SC14 may be hidden in the moving image replay screen SC14).
Xu, Watanabe and Giraldi are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with Watanabe’s teachings, since it would have enhance the display system by preventing the image Watanabe, para. [0146]). Moreover, it would have allowed a user to perform additional functionalities by permitting the user to view and perform touch operation on the smartphone screen while continuously viewing the wearable device contents without losing reality.

Regarding Claim 11, Xu, Watanabe and Giraldi teach the display system according to claim 9.
Xu further teaches the second processor is configured to adjust the display of the first image on the first display unit (see Figs. 12-16, para. [0262]-[0267]and para. [0313]. The HMD sends location information of the mobile device found through the camera to the corresponding mobile device. The GPU of the corresponding mobile device analyzes the location information received from the HMD and creates an image data corresponding to it. A GPU of the mobile device creates an extended image based on the display location information received from the HMD and sends the created extended image to the HMD.  The HMD receives the image data and then displays it into an imaginary (virtual) display shown in one of FIGS. 9 to 11).
Watanabe further teaches wherein the processor (Fig. 1, controller 7 (CPU), para [0050]) is configured to move a display position of the first image on the first display unit such that the position of the second display unit is not included in the first image (see Figs. 12-14, para. [0141]-[0163]. The wearable device 1 displays a moving image replay screen SC14 in a region that covers approximately the whole area of the display region 21 of the display unit 2. If the smartphone A moves from the outside of the predetermined space 51a to the inside of the predetermined space 51a, the wearable device 1 changes the size of the moving image replay screen SC14 in accordance with a position of the smartphone A that has entered the predetermined space 51a).
Xu, Watanabe and Giraldi are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with Watanabe’s teachings, since it would have enhance the display system by preventing the image in the wearable device from overlapping the display screen of the smartphone, thereby preventing interference with viewing the display screen (Watanabe, para. [0146]). Moreover, it would have allowed a user to perform additional functionalities by permitting the user to view and perform touch operation on the smartphone screen while continuously viewing the wearable device contents without losing reality.

Regarding Claim 12, Xu, Watanabe and Giraldi teach the display system according to claim 9.
Xu further teaches the second processor is configured to adjust the display of the first image on the first display unit (see Figs. 12-16, para. [0262]-[0267]and para. [0313]. The HMD sends location information of the mobile device found through the camera to the corresponding mobile device. The GPU of the corresponding mobile device analyzes the location information received from the HMD and creates an image data corresponding to it. A GPU of the mobile device creates an extended image based on the display location information received from the HMD and sends the created extended image to the HMD.  The HMD receives the image data and then displays it into an imaginary (virtual) display shown in one of FIGS. 9 to 11).
Fig. 1, controller 7 (CPU), para [0050]) is configured to reduce and display the first image such that the position of the second display unit is not included in the first image (see Figs. 12-14, para. [0141]-[0163]. The wearable device 1 displays a moving image replay screen SC14 in a region that covers approximately the whole area of the display region 21 of the display unit 2. If the smartphone A moves from the outside of the predetermined space 51a to the inside of the predetermined space 51a, the wearable device 1 changes the size of the moving image replay screen SC14 in accordance with a position of the smartphone A that has entered the predetermined space 51a).
Xu, Watanabe and Giraldi are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with Watanabe’s teachings, since it would have enhance the display system by preventing the image in the wearable device from overlapping the display screen of the smartphone, thereby preventing interference with viewing the display screen (Watanabe, para. [0146]). Moreover, it would have allowed a user to perform additional functionalities by permitting the user to view and perform touch operation on the smartphone screen while continuously viewing the wearable device contents without losing reality.

Regarding Claim 13, Xu, Watanabe and Giraldi teach the display system of claim 1.
Xu further teaches wherein the second processor (Fig. 1A-1B, mobile terminal, para. [0059] and para. [0313]. The processor may include the controller of the mobile terminal) configured to display the second image on the second display unit (see Fig. 1A, display 151, para. [0091], Figs. 9-10, mobile device display image 921/1021, Fig. 14 (a,  mobile device display image1421, para. [0126], and para. [0252]-[0254] and para. [0277]-[0279]. The display unit 151 is generally configured to output information processed in the mobile terminal 100.  For example, the display unit 151 may display execution screen information of an application program executing at the mobile terminal 100 or user interface (UI) and graphic user interface (GUI) information in response to the execution screen information); and 
transmit data (see Fig. 1, controller 180, wireless communication unit 110 para. [0074], para. [0168], para. [0214], para. [0223], para. [0232] para. [0313]. The controller (processor), for example, may cause transmission of data processed in the mobile terminal 100 to the wearable device via the short-range communication module 114.  Hence, a user of the wearable device may use the data processed in the mobile terminal 100 on the wearable device. The mobile terminal may be configured to include short-range communication techniques such as Bluetooth.TM., Radio Frequency Identification (RFID), Infrared Data Association (IrDA), Ultra Wideband (UWB), ZigBee, Near Field Communication (NFC), Wireless USB (Wireless Universal Serial Bus), and the like) indicating the first image to the display device (see Figs. 9-10, virtual image 911/101, Fig. 14 (a) virtual image 1311.para. [0232]-[0236]. The controller is designed to control the enlarged video data outputted by the HMD after the created enlarged video data has been sent to the HMD through the communication module 620), and the second image matches the first image (see Figs. 9-10, mobile device display image 921/1021, Fig. 14 (a,  mobile device display image1421, and para. [0252]-[0254] and para. [0277]-[0279]. in FIG. 9, for example, an image or video displayed on a display 921 of a mobile device 920 may include an image outputted by the mobile device 920 (i.e., screen-on state). Referring to FIG. 9, the display 921 of the mobile device 920 extends its display region by displaying a portion of an imaginary screen of the HMD 20.  Namely, the mobile device 920 may feely move in an imaginary region and an image displayed on the display 921 may vary according to a moving location. Hence, a camera, a sensor 905 or the like attached to the HMD 910 is designed to track a location of the mobile device 920 periodically or aperiodically. Referring to FIG. 14 (a), an imaginary image 1411 outputted by an HMD 1410 is outputted.  And, a mobile device 1420 is located at a place partially overlapping within the image 1411.  As shown in FIG. 14 (a), a corresponding image data is designed to be outputted to a first region overlapping with the imaginary image 1411 on a screen 1421 of the mobile device 1420).

Regarding Claim 14, Xu teaches a non-transitory computer-readable storage medium storing a control program (see para. [0313]. A machine-readable medium having instructions stored thereon for execution by a processor to perform various methods presented herein) for an information processor (see, Figs. 1A-1B, Figs. 5-6, mobile device (smart phone) including a controller/processor), the information processor, to which a display device (see Figs. 4-5, Fig. 9 para. [0178]-[0184], para. [0239]. Head mounted display HMD) including a first display unit (see Fig. 4, para. [0182]-[0184], para. [0239]. The display unit 451 may project an image into the user's eye using a prism.  Also, the prism may be formed from optically transparent material such that the user can view both the projected image and a general visual field (a range that the user views through the eyes) in front of the user. The display unit 451 may be viewed while overlapping with the general visual field.  The mobile terminal 400 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display) configured to visually recognize an external scene and display a first image overlapping the external scene (see Fig. 4, para. [0182]-[0184], para. [0239]. The display unit 451 may project an image into the user's eye using a prism.  Also, the prism may be formed from optically transparent material such that the user can view both the projected image and a general visual field (a range that the user views through the eyes) in front of the user. The display unit 451 may be viewed while overlapping with the general visual field.  The mobile terminal 400 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display) is coupled (see, Figs. 1A-1B, Figs. 5-6, mobile device (smart phone) including a controller/processor, para. [0223]-[0224], para. [0232], para. [0235], para. [0245]. Referring to FIG. 5, a mobile device and an HMD are connected to each other through wired or wireless data communication), including a second display unit configured to display a second image (see para. [0126]-[0129] Fig. 9, display 921, Fig. 10, display 1021, Fig. 11, display 1121, Fig. 13, display 1321, Fig. 14, screen 1421 and image 1461, Fig. 17, mobile device, Fig. 18, screen mobile device 1820, Fig. 19, screen mobile device 1901/1911, Fig. 20, mobile device 2001/2011. Fig. 21, mobile device 2101/2111. The display unit 151 can display running screen information of an application program run on the mobile terminal 100 or UI/GUI (user interface/graphic user interface) information according to such running screen information. The display unit 151 may be implemented using one or more suitable display devices. Examples of such suitable display devices include a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT-LCD), an organic light emitting diode (OLED), a flexible display, a 3-dimensional (3D) display, an e-ink display, and combinations thereof), a position sensor arranged at the second display unit (see para. [0083]-[0088], para.[0129]-[0131].The display unit 151 may also include a touch sensor which senses a touch input received at the display unit.  When a touch is input to the display unit 151, the touch sensor may be configured to sense this touch and the controller 180, for example, may generate a control command or other signal corresponding to the touch. The touch sensor may be configured in a form of a film having a touch pattern, disposed between the window 151a and a display on a rear surface of the window 151a. Alternatively, the touch sensor may be integrally formed with the display.  For example, the touch sensor may be disposed on a substrate of the display or within the display), and a computer (see Fig. 1A, controller 180, Fig. 6, controller 640, para. [0059] and para. [0313]. The controller 180 typically functions to control overall operation of the mobile terminal 100, in addition to the operations associated with the application programs. The processor may include the controller of the mobile terminal), wherein the control program causes the computer to function as a processor (see Fig. 1A, controller 180, Fig. 6, controller 640, para. [0059], para. [0074], and para. [0313]. The controller 180 typically functions to control overall operation of the mobile terminal 100, in addition to the operations associated with the application programs. The processor may include the controller of the mobile terminal) configured to: determine whether the second display unit is facing the display device (see Figs. 12-16, para. [0262], para. [0264], para. [0272]-[0273] para. [0287]-[0292]. Location information of a display of a mobile device, posture information of the mobile device and the like can be designed to be used together); 
detect a position of the second display unit of the information processor with respect to the display device (see para. [0225], para. [0234], para. [0264]. A relative location information between the mobile device and the HMD is received from the HMD); 
determine whether the position of the second display unit with respect to the display device is included in the first image displayed on the first display unit (see para. [0240], para. [0253], para. [0262], para. [0264-[0267], para. [0272]. The camera sensor 720 is designed to detect a location of the mobile device. A camera, a sensor 905 or the like attached to the HMD 910 is designed to track a location of the mobile device 920 periodically or aperiodically. A camera installed in the HMD is enabled and searches for a location of the display of the mobile device.  If the location of the display is found, a corresponding location information is sent to the mobile device.  If the location of the display of the mobile device is not confirmed, the camera of the HMD continues to search for the display location. A camera installed in the HMD is enabled and searches for a location of the display of the mobile device.  If the location of the display is found, a corresponding location information is sent to the mobile device.  If the location of the display of the mobile device is not confirmed, the camera of the HMD continues to search for the display location); and 
adjust display of “a second image” on the “second display unit” based on a determination result of the first determination unit and a determination result of the second determination unit (see Figs. 9-11, Figs. 12-14, Figs. 17-21, para. [0237], para. [0253]-[0255], para. [0262]-[0263], para. para. [0271]-[0276]. From a specific region within the region in which the enlarged video data outputted by the HMD is virtually displayed, if a random touch is sensed by the touch sensing module, the display module is designed to output a different video data according to a location or direction of the mobile device. Referring to FIG. 9, the display 921 of the mobile device 920 extends its display region by displaying a portion of an imaginary screen of the HMD 920.  Namely, the mobile device 920 may feely move in an imaginary region and an image displayed on the display 921 may vary according to a moving location).
Xu does not explicitly teach to adjust display of the first image on the first display unit by always removing a part of the first image that overlaps the second image such that the second image is spaced from the first image based on a determination result of whether the second display unit is facing the display device and a determination result of whether the position of the 
However, Watanabe teaches adjust display of the first image on the first display unit based on a determination result of whether the second display unit is facing the display device and a determination result of whether the position of the second display unit with respect to the display device is included in the first image displayed on the first display unit (see Figs. 3A-3C, Figs. 12-14, para. [0009]. Para. [0046]-[0048], para. [0056]-[0061], para. [0074], para. [0097]-[0099], para. [0141]-[0151]. The detector 5 includes a sensor that detects a real object (or also referred to as a predetermined object). The imager 3 (out-camera) may serve as the detector 5.  That is, the imager 3 analyzes a captured image and detects an object (or also referred to as a predetermined object) within an imaging range. The controller determines whether the smartphone A is present in a predetermined space in front of the user from a detection result of the detector 5. The predetermined space in front of the user is, for example, a space that can be viewed by the user.  In this case, the space that can be viewed by the user may be appropriately defined; for example, the space may be defined based on the fact that a normal viewing angle of a human is about 120 degrees. The wearable device 1 displays a moving image replay screen SC14 in a region that covers approximately the whole area of the display region 21 of the display unit 2. If the smartphone A moves from the outside of the predetermined space 51a to the inside of the predetermined space 51a, the wearable device 1 changes the size of the moving image replay screen SC14 in accordance with a position of the smartphone A that has entered the predetermined space 51a).
Xu and Watanabe are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the Watanabe, para. [0146]). Moreover, it would have allowed a user to perform additional functionalities by permitting the user to view and perform touch operation on the smartphone screen without changing the smartphone image, while continuously viewing the wearable device contents without losing reality.
Xu and Watanabe do not explicitly teach adjust display of the first image on the first display unit by always removing a part of the first image that overlaps the second image such that the second image is spaced from the first image.
However, Giraldi teaches adjust display of the first image on the first display unit by always removing a part of the first image that overlaps the second image such that the second image is spaced from the first image (see para. [0013], para. [0016]-[0019] and Figs. 1-2. Thus, the augmented reality display device 102 may be configured to localize the display screen 110 by communicating with the device 108. Once localized, the augmented reality display device 102 may adjust displayed augmented reality imagery to avoid occlusion of the display screen 110. FIG. 2 shows the augmented reality display device 102 displaying virtual content (e.g. virtual terrain) superimposed over the real-world environment 104 within an augmented reality field of view 206, while avoiding occlusion of the display screen 110 such that any image being displayed on the display screen 110 may still be seen by the user 100. With the location and orientation of the boundary in the real-world environment 104 known, the augmented reality display device 102 may render an augmented reality image and remove a portion of the augmented reality image that corresponds to the size, shape and location of the display screen 110 from the perspective of the wearer of the augmented reality display device 102).
Xu, Watanabe and Giraldi are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system interface disclosed by Xu and Watanabe with Giraldi’s teachings of adjusting display of the first image on the first display unit by always removing a part of the first image that overlaps the second image, since it would have further improved of the usability of wearable displays. Moreover, it would have allowed the user to interact with an external display.

Regarding Claim 15, Xu teaches a control method (see para. [0001] and para. [0010]. Controlling method) for an information processor (see Figs. 5-6, mobile device (smart phone),), to which a display device (see Figs. 4-5, Fig. 9 para. [0178]-[0184], para. [0239]. Head mounted display HMD) including a first display unit (see Fig. 4, para. [0182]-[0184], para. [0239]. The display unit 451 may project an image into the user's eye using a prism.  Also, the prism may be formed from optically transparent material such that the user can view both the projected image and a general visual field (a range that the user views through the eyes) in front of the user. The display unit 451 may be viewed while overlapping with the general visual field.  The mobile terminal 400 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display) configured to visually recognize an external scene and display a first image overlapping the external scene (see Fig. 4, para. [0182]-[0184], para. [0239]. The display unit 451 may project an image into the user's eye using a prism.  Also, the prism may be formed from optically transparent material such that the user can view both the projected image and a general visual field (a range that the user views through the eyes) in front of the user. The display unit 451 may be viewed while overlapping with the general visual field.  The mobile terminal 400 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display) is coupled (see Figs. 5-6, mobile device (smart phone), para. [0223]-[0224], para. [0232], para. [0235], para. [0245]. Referring to FIG. 5, a mobile device and an HMD are connected to each other through wired or wireless data communication), including a second display unit configured to display a second image (see para. [0126]-[0129] Fig. 9, display 921, Fig. 10, display 1021, Fig. 11, display 1121, Fig. 13, display 1321, Fig. 14, screen 1421 and image 1461, Fig. 17, mobile device, Fig. 18, screen mobile device 1820, Fig. 19, screen mobile device 1901/1911, Fig. 20, mobile device 2001/2011. Fig. 21, mobile device 2101/2111. The display unit 151 can display running screen information of an application program run on the mobile terminal 100 or UI/GUI (user interface/graphic user interface) information according to such running screen information. The display unit 151 may be implemented using one or more suitable display devices. Examples of such suitable display devices include a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT-LCD), an organic light emitting diode (OLED), a flexible display, a 3-dimensional (3D) display, an e-ink display, and combinations thereof), a position sensor arranged at the second display unit (see para. [0083]-[0088], para.[0129]-[0131].The display unit 151 may also include a touch sensor which senses a touch input received at the display unit.  When a touch is input to the display unit 151, the touch sensor may be configured to sense this touch and the controller 180, for example, may generate a control command or other signal corresponding to the touch. The touch sensor may be configured in a form of a film having a touch pattern, disposed between the window 151a and a display on a rear surface of the window 151a. Alternatively, the touch sensor may be integrally formed with the display.  For example, the touch sensor may be disposed on a substrate of the display or within the display), and a computer (see Fig. 1A, controller 180, Fig. 6, controller 640, para. [0059] and para. [0313]. The controller 180 typically functions to control overall operation of the mobile terminal 100, in addition to the operations associated with the application programs. The processor may include the controller of the mobile terminal), wherein the control method comprises: 
a first determination step for determining whether the second display unit is facing the display device (see Figs. 12-16, para. [0262], para. [0264], para. [0272]-[0273] para. [0287]-[0292]. Location information of a display of a mobile device, posture information of the mobile device and the like can be designed to be used together); 
a detection step for detecting a position of the second display unit of the information processor with respect to the display device (see para. [0225], para. [0234], para. [0264]. A relative location information between the mobile device and the HMD is received from the HMD); 
a second determination step for determining whether the position of the second display unit with respect to the display device is included in the first image displayed on the first display unit (see para. [0240], para. [0253], para. [0262], para. [0264-[0267], para. [0272]. The camera sensor 720 is designed to detect a location of the mobile device. A camera, a sensor 905 or the like attached to the HMD 910 is designed to track a location of the mobile device 920 periodically or aperiodically. A camera installed in the HMD is enabled and searches for a location of the display of the mobile device.  If the location of the display is found, a corresponding location information is sent to the mobile device.  If the location of the display of the mobile device is not confirmed, the camera of the HMD continues to search for the display location. A camera installed in the HMD is enabled and searches for a location of the display of the mobile device.  If the location of the display is found, a corresponding location information is sent to the mobile device.  If the location of the display of the mobile device is not confirmed, the camera of the HMD continues to search for the display location); and 
an adjustment step for adjusting display of “a second image” on the “second display unit”, based on a determination result of the first determination step and a determination result of the second determination step (see Figs. 9-11, Figs. 12-14, Figs. 17-21, para. [0237], para. [0253]-[0255], para.[0262]- [0263], para. para. [0271]-[0276]. From a specific region within the region in which the enlarged video data outputted by the HMD is virtually displayed, if a random touch is sensed by the touch sensing module, the display module is designed to output a different video data according to a location or direction of the mobile device. Referring to FIG. 9, the display 921 of the mobile device 920 extends its display region by displaying a portion of an imaginary screen of the HMD 920.  Namely, the mobile device 920 may feely move in an imaginary region and an image displayed on the display 921 may vary according to a moving location).
Xu does not explicitly teach an adjustment step for adjusting display of the first image on the first display unit by always removing a part of the first image that overlaps the second image such that the second image is spaced from the first image, based on a determination result of the first determination step and a determination result of the second determination step.
However, Watanabe teaches an adjustment step for adjusting display of the first image on the first display unit, based on a determination result of the first determination step and a determination result of the second determination step (see Figs. 3A-3C, Figs. 12-14, para. [0009]. Para. [0046]-[0048], para. [0056]-[0061], para. [0074], para. [0097]-[0099], para. [0141]-[0151]. The detector 5 includes a sensor that detects a real object (or also referred to as a predetermined object). The imager 3 (out-camera) may serve as the detector 5. That is, the imager 3 analyzes a captured image and detects an object (or also referred to as a predetermined object) within an imaging range. The controller determines whether the smartphone A is present in a predetermined space in front of the user from a detection result of the detector 5. The predetermined space in front of the user is, for example, a space that can be viewed by the user.  In this case, the space that can be viewed by the user may be appropriately defined; for example, the space may be defined based on the fact that a normal viewing angle of a human is about 120 degrees. The wearable device 1 displays a moving image replay screen SC14 in a region that covers approximately the whole area of the display region 21 of the display unit 2. If the smartphone A moves from the outside of the predetermined space 51a to the inside of the predetermined space 51a, the wearable device 1 changes the size of the moving image replay screen SC14 in accordance with a position of the smartphone A that has entered the predetermined space 51a).
Xu and Watanabe are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system and method disclosed by Xu with Watanabe’s teachings, since it would have enhanced the display system by preventing the image in the wearable device from overlapping the display screen of the smartphone, thereby preventing interference with viewing the display screen (Watanabe, para. [0146]). Moreover, it would have allowed a user to perform additional functionalities by permitting the user to view and perform touch operation on the smartphone screen without changing the smartphone image, while continuously viewing the wearable device contents without losing reality.

However, Giraldi teaches adjusting display of the first image on the first display unit by always removing a part of the first image that overlaps the second image (see para. [0013], para. [0016]-[0019] and Figs. 1-2. Thus, the augmented reality display device 102 may be configured to localize the display screen 110 by communicating with the device 108. Once localized, the augmented reality display device 102 may adjust displayed augmented reality imagery to avoid occlusion of the display screen 110. FIG. 2 shows the augmented reality display device 102 displaying virtual content (e.g. virtual terrain) superimposed over the real-world environment 104 within an augmented reality field of view 206, while avoiding occlusion of the display screen 110 such that any image being displayed on the display screen 110 may still be seen by the user 100. With the location and orientation of the boundary in the real-world environment 104 known, the augmented reality display device 102 may render an augmented reality image and remove a portion of the augmented reality image that corresponds to the size, shape and location of the display screen 110 from the perspective of the wearer of the augmented reality display device 102).
Xu, Watanabe and Giraldi are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system interface disclosed by Xu and Watanabe with Giraldi’s teachings of adjusting display of the first image on the first display unit by always removing a part of the first image that overlaps the second image, since it would have further .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170308258 A1), in view of Watanabe (US 20180164589 A1), in view of Giraldi (US 20170061692 A1), further in view of Rochford et al. (US 20170249726 A1, hereinafter Rochford).
Regarding Claim 4, Xu, Watanabe and Giraldi teach the display system according to claim 1.
Watanabe further teaches the display device includes an infrared ray receiver configured to receive the infrared ray (see Figs. 1-2, detector 5, para. [0047], para. [0058]. The detector 5 includes a sensor that detects a real object (or also referred to as a predetermined object).  The sensor is a sensor that detects a real object using infrared light. An infrared imager capable of receiving infrared light reflected from a real predetermined object (or having sensitivity to infrared light).  That is, the controller  detects a real predetermined object from an image captured by the infrared imager), and the processor (Fig. 1, controller 7 (CPU), para [0050]) is configured to determine, based on a receiving result of the infrared ray receiving unit, whether the second display unit of the information processor is facing the display device (see Figs. 1-2, detector 5, para. [0047], para. [0058]. The controller detects a real predetermined object from an image captured by the infrared imager).
Xu, Watanabe and Giraldi are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with 
Xu, Watanabe and Giraldi do not explicitly teach wherein the information processor includes an infrared ray emitter configured to emit an infrared ray. 
 	However, Rochford teaches wherein the information processor includes an infrared ray emitter configured to emit an infrared ray (see Fig. 6 and para. [0092]-[0096]. The object 600 includes one or more markers 602.  The markers 602 are configured to allow a portable image device, such as portable image devices 100, 200, and/or 400, to determine and track a location of the object 600 and/or movement of the object 600 with respect to the portable image device. For example, markers 602 may be a visual marker or an electrical marker.  Electrical markers may include any type of emitter that emits an electrical signal. For example, markers 502 may include one or more infrared (IR) light emitting diodes (LEDs) where the IR LEDs may be self-contained and battery powered).
Xu, Watanabe, Giraldi and Rochford are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with Rochford’s teachings of placing an infrared emitter in a mobile phone, since it would have been obvious to try from different placement of infrared emitters known in the art that would have yield the same predictable result of sensing the mobile device position.

Regarding Claim 5, Xu, Watanabe, Giraldi and Rochford teach the display system according to claim 4.
see Fig. 6, and para. [0093]-[0095]. As depicted in figure 6 the markers 602 ((IR) light emitting diodes) are dispose on the same surface of the display 604. Therefore, the markers 602 inherently will emit light in a normal direction of the display 604).

    PNG
    media_image1.png
    498
    354
    media_image1.png
    Greyscale

Xu, Watanabe, Giraldi and Rochford are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with Rochford’s teachings of placing an infrared emitter in a mobile phone, since it would have been obvious to try from different positions known in the art in which the infrared emitters could be place on the mobile device that would have yield the same predictable result of determining the mobile device display is facing the wearable device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170308258 A1), in view of Watanabe (US 20180164589 A1), Giraldi (US 20170061692 A1), further in view of Bar-Zeev et al. (US 20120127284 A1, hereinafter Bar-Zeev).

Regarding Claim 6, Xu, Watanabe and Giraldi teach the display system according to claim 1.
Xu, Watanabe and Giraldi do not explicitly teach wherein the display device includes a distance sensor configured to detect a distance, and the second processor is configured to determine, based on a distance between the display device and the second display unit detected by the distance sensor, whether the second display unit is facing the display device.
However, Bar-Zeev teaches wherein the display device includes a distance sensor configured to detect a distance (see Figs. 2-3, room facing camera 113, Fig. 5,  Figs. 11A-11B, para. [0074], para. [0085]-[0088], and para. [0129]-[0130]. Two or more cameras with a known spacing between them are used as a depth camera to also obtain depth data for objects in a room, indicating the distance from the cameras/HMD device to the object), and the second processor is configured to determine, based on a distance between the display device and the second display unit detected by the distance sensor, whether the second display unit is facing the display device (see  Figs. 11A-12D, Figs. 16-17, para. [0074]-[0075], para. [0085]-[0088], and para. [0129]-[0130], para. [0140], and para. [0170]-[0173]. As depicted in figures 11A-11B the HMD device may  have the ability to determine a distance between the HMD device and the video display screen.  The HMD device can thereby ascertain the location of the video display screen generally and, specifically, the locations of the edges (e.g., vertical and horizontal) of the video display screen. These locations can be stored in memory and represented in a coordinate system of the room. If the camera has a depth sensing capability, a depth of the objects from the camera can be determined).
Xu, Watanabe, Giraldi and Bar-Zeev are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with Bar-Zeev’s teachings, since it would have been obvious to try form different techniques known in the art that would have yield the same predictable result of identifying the orientation of the display device and thus enhancing the user’s augmented reality experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170308258 A1), in view of Watanabe (US 20180164589 A1), Giraldi (US 20170061692 A1), further in view of Han et al. (US 20180366091 A1, hereinafter Han)

Regarding Claim 8, Xu, Watanabe and Kasahara teach the display system according to claim 7.
Xu, Watanabe and Giraldi do not explicitly teach wherein the second processor is configured to reduce a density of an image corresponding to a position of the second display unit in the first image on the first display unit.
However, Han teaches wherein the second processor (see Fig. 2b, processor 130 and para. [0055]) is configured to reduce a density of an image corresponding to a position of the “object” in the first image on the first display unit (see Fig. 5A, para. [0055], para. [0068]-[0071], para. [0082] and para. [0118]. As described above, the processor 130 may provide front image by overlaying and displaying the photographed image or changing transparency of the display 110, thus allowing the user to control the keyboard. The increase in transparency of the virtual image corresponds to the reduce density of the image).

    PNG
    media_image2.png
    287
    301
    media_image2.png
    Greyscale

Xu, Watanabe, Giraldi and Han are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldiwith Han’s teachings of changing the transparency of the wearable device image, since it would have allowed the user to control the external device. Moreover, one of ordinary skill in the art would have recognized the obviousness of reducing a density of an image corresponding to a position of the second display unit in the first image on the first display unit, since it would have allowed the user to view the mobile device screen and perform input with the mobile device while being immerge in an augmented reality, thus improving user’s interaction with the mobile device. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170308258 A1), in view of Watanabe (US 20180164589 A1), Giraldi (US 20170061692 A1), further in view of Lehtiniemi et al. (US 20190369722 A1, hereinafter Lehtiniemi).

Regarding Claim 16, Xu, Watanabe and Giraldi teach the display system according to claim 1.
Xu, Watanabe and Giraldi do not explicitly teach wherein the second processor is configured to: acquire a distance between the second display unit and the display device, and determine that the second display unit is not facing the display device when the second processor determines that the distance is greater than a threshold distance.
Hoever, Lehtiniemi teaches wherein the second processor (see para. [0005]-[0007]. Processor) is configured to: acquire a distance between the second display unit and the “object" (see para. [0095], para. [0097], para. [0104], Figs. 2-3, 6. the apparatus 100 may provide for determination of a predetermined distance around the object 201 and provide for identification of objects that are within said predetermined distance.  For example, the camera 105, which may be configured to measure depth within the scene it captures may be used to identify one or more further objects 400.  In one or more examples, the apparatus 100 may be configured to provide for determination of whether or not the further object is potentially hindering access based on whether or not the further object 400 is within a predetermined distance from the object 201 and also in front thereof relative to the user.  In one or more examples, the apparatus 100 may provide for determination of whether or not the further object is potentially hindering access based on whether or not the further object 400 is within a predetermined distance of a line that would connect the user and identified physical real-world object 201.  Such a distance from an imaginary line could be considered to define a volume that a user's arm and hand may pass through when reaching for the object 201 and thus any further object within that volume may hinder access), and determine that the second display unit is not facing the “object”  when the second processor determines that the distance is greater than a threshold distance (see para. [0113]. Based on the distance between the user 200 and the object 201 being greater than a threshold amount (i.e. the user may not be able to reach the object quickly) the apparatus 100 may provide for removal of the object image from display, such as by fading out the object image 203).
Xu, Watanabe, Giraldi and Lehtiniemi are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display system disclosed by Xu, Watanabe and Giraldi with Lehtiniemi’s teachings, since it would have improved the ease with which the user may interact with objects while continuing to watch the VR content (Lehtiniemi, para. [0040]).
Lehtiniemi does not explicitly teach the object is another display device. However, one of ordinary skill in the art before the effective filling date of the claim invention would have recognized the obviousness of using Lehtiniemi’s teachings to detect another display device allowing the user to interact with the other display device while viewing VR content. Moreover, one of ordinary skill would have also recognized that as the distance between the devices increases the other display device would be out of reached and away from the head mounted display.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170308258 A1), in view of Watanabe (US 20180164589 A1), Giraldi (US 20170061692 A1),  Lehtiniemi (US 20190369722 A1), further in view of Nakada et al. (US 20120242560 A1, hereinafter Nakada).

Regarding Claim 17, Xu, Watanabe, Giraldi and Lehtiniemi teach the display system according to claim 16.
Xu, Watanabe, Giraldi and Lehtiniemi do not explicitly teach wherein the second processor is configured to determine whether the second display unit is facing the display device when the second display unit is positioned within the field of view of the user and the display device is positioned in the normal direction of the display surface of the second display unit.
However, Nakada teaches the second processor is configured to determine whether the second display unit is facing the display device when the second display unit is positioned within the field of view of the user and the display device is positioned in the normal direction of the display surface of the second display unit. (See Fig 7B, para. [0085], para. [0111]-[0113] and para. [0126]. FIGS. 7A and 7B are explanatory diagrams showing states in which the user-side see-through processing (FIG. 5) is executed.  FIG. 7A shows a state in which the user wearing the head mounted display HM faces a place other than the operation surface of the control unit 10.  When the user wearing the head mounted display NM faces a place other than the operation surface of the control unit 10, both an infrared ray CA emitted from the head-side light emitting unit 61 of the image display unit 20 and an infrared ray MA emitted from the control-unit-side light emitting unit 62 of the control unit 10 are not received (No in step S104 in FIG. 5). FIG. 7B shows a state in which the user wearing the head mounted display faces the operation surface of the control unit 10. When the user wearing the head mounted display HM faces the operation surface of the control unit 10, the infrared ray CA emitted from the head-side light emitting unit of the image display unit 20 is received by the control-unit-side light receiving unit 66 of the control unit 10. Similarly, the infrared ray MA emitted from the control-unit-side light emitting unit 62 of the control unit 10 is received by the head-side light receiving unit 65 of the image display unit 20 (YES in step S104 in FIG. 5).  The state in which the user wearing the head mounted display HM faces the operation surface of the control unit 10 as shown in FIG. 7B, i.e., a state in which an optical panel surface of the image display unit 20 and the operation surface of the control unit 10 are opposed to each other is expressed as "the operation surface and the image display unit 20 are opposed to each other" as well)


    PNG
    media_image3.png
    731
    884
    media_image3.png
    Greyscale
 
Xu, Watanabe, Giraldi, Lehtiniemi and Nakada are related to head mounted displays, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210255461 A1 - Watanabe et al. -  Head mounted display (HMD) that acquires an image by an outside camera to determine if a mobile information terminal is within a field of view of a user (see Figs. 7-12) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael J Jansen II/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
/IM/Examiner, Art Unit 2626